NUMBER 13-20-00042-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


GROVER MELTON,                                                       Appellant,

                                          v.

THE STATE OF TEXAS,                                                   Appellee.


                 On appeal from the County Court at Law
                       of Navarro County, Texas.


                       MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Perkes

      Appellant Grover Melton appeals his conviction of possession of a controlled

substance (Methamphetamine), penalty group one, in an amount between one and four
grams, a third-degree felony. 1 See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(6),

481.115(c). By what we construe as two issues, appellant argues the trial court abused

its discretion in denying his motion to suppress evidence because (1) appellant was in

custody when he made incriminating statements, and (2) officers searched his home

absent an exception to the search warrant requirement. We affirm.

                                          I.     BACKGROUND

        Appellant was stopped in his driveway following an observed traffic violation, and

he was subsequently arrested and convicted of the aforementioned offense. At a motion

to suppress hearing, appellant contended his home was searched without a warrant or

exception to the warrant requirement, and he was, at all relevant times, in custody and

officers failed to administer Miranda 2 warnings, rendering his statements inadmissible.

        Sergeant Rickey Ragan, a narcotics officer with the Navarro County Sheriff’s

Office, testified that he and Lieutenant Clint Andrews stopped appellant after appellant

failed to signal while turning into his driveway. Ragan stated he informed appellant of the

reason for the stop and thereafter advised appellant that he had received a “narcotics

complaint for the location, [appellant’s] residence.” According to Ragan, appellant

promptly admitted to keeping “maybe a few grams” of marijuana in the home.

        “At that point[,] I asked him if he would be willing to show me the marijuana that he

did have inside,” testified Ragan, who stated that appellant answered affirmatively, exited




        1 This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a

docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
Because this is a transfer case from the Waco Court of Appeals, we are bound to apply the precedent of
the Waco Court of Appeals to the extent it differs from our own. See TEX. R. APP. P. 41.3.

        2   See Miranda v. Arizona, 384 U.S. 463, 444 (1966).


                                                     2
the vehicle, and escorted Ragan into his home. Once inside, appellant walked to the

kitchen, retrieved a jar containing marijuana, and provided it to Ragan. Ragan testified:

      Once . . . he had provided the marijuana to me, I asked if I could search, do
      a further search of the house to locate any other further contraband, and at
      that point he said—he denied consent and he said that—I had talked to him
      about the marijuana, he had given it to me, and he said he felt like that was
      enough at that point.

Ragan testified he then placed handcuffs on appellant and obtained a search warrant. 3

      On cross-examination, Ragan was asked how he was certain he had received

consent to enter appellant’s home.

      Q.        What about his response made you think he was consenting for you
                to enter into the home? Did he say, “Yeah, come on in”?

      A.        As we were approaching the house, I said, “Do you mind if I come
                in?” And he said, “Yes, sir.”

      ....

      Q.        Is it possible that [appellant] was just going to go in the house,
                retrieve the marijuana and just bring it right back out to you?

      A.        I don’t know what he was thinking at that point. That’s why I had
                asked him if I could come in the house with him.

Ragan testified that had appellant denied him entry into the home at the outset, he would

have “immediately applied for a search warrant before a judge and went that route.”

      Andrews testified that while Ragan was speaking to appellant, he initiated contact

with a female, later identified as appellant’s common-law wife, Ashley Monroe, outside

the home on the front porch. “I advised who I was to the female, advised her why we were

at the location, asked her if there was anyone else inside the residence,” said Andrews.

“I asked her if she would mind walking me through the residence to ensure that there was



      3   In executing the warrant, officers located additional contraband, including methamphetamine.


                                                    3
no [one] else there for officer safety.” Andrews testified Monroe permitted him to do so.

While he did not find any other individuals, Andrews testified he observed some marijuana

in the kitchen area. Andrews stated he exited the residence, and he and Monroe were

still standing on the front porch when Ragan approached the residence with appellant.

Andrews testified he then informed Ragan as to what he had observed, and Ragan

responded by stating appellant had just “told him there was marijuana inside the

residence.”

       Appellant also testified during the suppression hearing. He maintained that,

contrary to Ragan’s testimony, he never provided Ragan with permission to enter his

residence, and “as far as [he is] concerned,” Monroe did not have any authority to permit

Andrews to enter the home. Appellant reasoned that although Monroe had resided there

for “a long time,” her name was not on the deed.

       Appellant testified that the entire encounter with Ragan made him “extremely

nervous.” He stated Ragan kept “his hand on his pistol the entire time.” Appellant testified

that while he and Ragan were speaking at the vehicle, he saw Andrews briefly enter the

residence with Monroe. Appellant testified that Andrews “yelled across the yard to us,”

informing Ragan that he had seen “roaches in plain view.” Appellant stated, “They took

me in the house,” and once inside, “I told him it was right there[.] I believe I did hand it to

him.” When asked by his counsel if he “enter[ed] the home on [his] own free will,” appellant

answered, “Yes, sir. I couldn’t say that I was forced in there, no, sir.”

       Following the hearing, the trial court denied appellant’s motion to suppress. The

case proceeded to trial, and a jury found appellant guilty of the indicted offense. Appellant

was sentenced to two years’ incarceration. This appeal followed.




                                              4
                                II.     MOTION TO SUPPRESS

       We review a trial court’s ruling on a motion to suppress under a bifurcated

standard. State v. Arellano, 600 S.W.3d 53, 57 (Tex. Crim. App. 2020) (citing Weems v.

State, 493 S.W.3d 574, 577 (Tex. Crim. App. 2016)). We afford almost total deference to

a trial court’s findings of historical fact and determinations of mixed questions of law and

fact that turn on credibility and demeanor if they are reasonably supported by the record.

Id.; Sims v. State, 569 S.W.3d 634, 640 (Tex. Crim. App. 2019). We review de novo a

trial court’s determination of legal questions and its application of the law to facts that do

not turn upon a determination of witness credibility and demeanor. Arellano, 600 S.W.3d

at 57. When, as here, the trial court fails to issue findings of fact, we view the evidence in

the light most favorable to the trial court’s ruling and presume that the trial court made

implicit findings of fact that support its ruling as long as those findings are supported by

the record. Lerma v. State, 543 S.W.3d 184, 190 (Tex. Crim. App. 2018). The trial court’s

ruling will be sustained if it is correct on any applicable theory of law and the record

reasonably supports it. State v. Ruiz, 581 S.W.3d 782, 785 (Tex. Crim. App. 2019).

                                 III.   MIRANDA WARNINGS

       By his first issue, appellant argues he “should have been read his Miranda rights

prior to any questioning” because the routine traffic stop evolved into a custodial

interrogation, and the officer’s failure to administer his warnings rendered his incriminating

statements inadmissible. See Miranda v. Arizona, 384 U.S. 463, 444 (1966).

A.     Applicable Law

       A defendant seeking the suppression of a statement on Miranda grounds has the

threshold burden of clearly establishing that his statements were given during custodial




                                              5
interrogation before the burden shifts to the State to show compliance with Miranda.

Herrera v. State, 241 S.W.3d 520, 526 (Tex. Crim. App. 2007); see Miranda, 384 U.S. at

444. A person is “in custody” for Miranda purposes when there is either (1) a formal arrest

or (2) “a restraint on the person’s freedom of movement to the degree an objectively

reasonable person would otherwise associate with a formal arrest.” State v. Saenz, 411
S.W.3d 488, 496 (Tex. Crim. App. 2013); see also J.D.B. v. North Carolina, 564 U.S. 261,

270 (2011) (“Because these measures protect the individual against the coercive nature

of custodial interrogation, they are required ‘only where there has been such a restriction

on a person’s freedom as to render him ‘in custody.’” (quoting Stansbury v. California,

511 U.S. 318, 322 (1994))).

       The Texas Court of Criminal Appeals has recognized at least four general

situations that may constitute custody: (1) the suspect is physically deprived of his or her

freedom of action in any significant way, (2) a law enforcement officer tells the suspect

that he or she cannot leave, (3) law enforcement officers create a situation that would

lead a reasonable person to believe that his or her freedom of movement has been

significantly restricted, and (4) there is probable cause to arrest and law enforcement

officers do not tell the suspect that he or she is free to leave. Saenz, 411 S.W.3d at 496;

see Hawkins v. State, 592 S.W.3d 602, 610 (Tex. App.—Corpus Christi–Edinburg 2020,

pet. ref’d). “We evaluate ‘custody’ ‘on an ad hoc basis, after considering all of the

(objective) circumstances’ and apply the ‘reasonable person’ standard.” Herrera, 241
S.W.3d at 532 (quoting Dowthitt v. State, 931 S.W.2d 244, 254–55 (Tex. Crim. App.

1996)); see J.D.B., 564 U.S. at 270. In other words, the subjective views of the




                                             6
interrogating officer and the person being questioned are irrelevant. J.D.B., 564 U.S. at

270–71; Dowthitt, 931 S.W.2d at 255.

B.      Discussion

        It is undisputed that appellant was not given Miranda warnings until after he was

formally arrested. See Miranda, 384 U.S. at 444. Therefore, our inquiry is whether

appellant was under custodial interrogation prior to his arrest when he made the

statements he now seeks to suppress.

        On appeal, appellant points to what he alleges to be several factors indicating he

had been subjected to a custodial interrogation: (1) Ragan’s vehicle partially blocked

appellant’s vehicle in the driveway; (2) Ragan kept “his hand on his pistol the entire time;”

(3) Ragan questioned appellant regarding his possession of narcotics; and (4) appellant

observed Andrews enter his residence. 4 See Saenz, 411 S.W.3d at 496; Hawkins, 592
S.W.3d at 610. However, a consideration of the entire circumstances surrounding

appellant’s detention does not support a finding of restraint to the degree associated with

a formal arrest. See Saenz, 411 S.W.3d at 496.

        Ragan denied that he ever placed his hand on his weapon during the encounter;

the trial court was entitled to believe that testimony and disbelieve appellant’s testimony

to the contrary. See Arellano, 600 S.W.3d at 57. Additionally, the exchange between

Ragan and appellant was brief, and appellant was at no point physically restrained. See

State v. Ortiz, 382 S.W.3d 367, 374 (Tex. Crim. App. 2012) (“A normal traffic stop is a

non-custodial detention because it is brief and relatively non-coercive.”); Dowthitt, 931
S.W.2d at 255–57 (observing that “the length of interrogation” was indicative in


        4Appellant maintains on appeal that the latter led him to believe “an investigation beyond a traffic
stop was underway and that he was in custody.”


                                                     7
determining whether the interrogation was custodial); see also Schmude v. State, No. 13-

12-00320-CR, 2014 WL 3926749, at *10 (Tex. App.—Corpus Christi–Edinburg May 29,

2014, pet. ref’d) (mem. op., not designated for publication) (“Questioning during a traffic

stop mitigates the danger presented under Miranda because traffic stops are

presumptively brief and temporary.”); Thompson v. State, No. 10-12-00279-CR, 2013 WL
2399147, at *5 (Tex. App.—Waco May 30, 2013, pet. ref’d) (mem. op., not designated for

publication) (finding that appellant was not under custodial detention where, in part,

“appellant was not placed in handcuffs, nor did the officers tell appellant that he could not

leave”); Nicholson v. State, No. 05-00-01401-CR, 2001 WL 515919, at *3 (Tex. App.—

Dallas May 16, 2001, pet. ref'd) (mem. op., not designated for publication) (holding

officers were “not required to give appellant the Miranda warning” though “officers pulled

their squad cars in behind appellant, blocking him in the driveway,” because “[n]o

evidence shows [the officer] pointed his gun at appellant or that he had handcuffed or

otherwise physically restrained appellant”).

       Ragan testified he initiated the conversation with appellant by notifying appellant

of the reason for the stop. “While I was speaking with [appellant,] getting his identification

and stuff, I mentioned that we had received a narcotics complaint for himself and his

residence and asked him about the validity of it,” testified Ragan. See Ortiz, 382 S.W.3d

at 374; see also Schmude, 2014 WL 3926749, at *10 (“[T]he mere fact that the suspect

becomes the focus of a criminal investigation does not convert a roadside stop into an

arrest.”); Estrada v. State, No. 04–12–00136–CR, 2012 WL 6720655, at *3 (Tex. App.—

San Antonio Dec. 28, 2012) (mem. op., not designated for publication), aff’d, No. PD–

0106–13, 2014 WL 969221 (Tex. Crim. App. Mar. 12, 2014) (“[Q]uestioning outside of a




                                               8
custodial environment is not prohibited, even if it is likely to provoke an incriminating

statement.”)). At that point, Ragan stated appellant was forthcoming about the drugs in

the home, and Ragan requested permission to enter the home to retrieve the drugs.

Appellant does not dispute that Ragan’s line of questioning was brief; appellant moreover

testified he “enter[ed] the home on [his] own free will,” and he “couldn’t say that [he] was

forced in there”—which is demonstrative of how unrestricted appellant’s movements were

at the time. See United States v. Reyes, 963 F.3d 482, 490 (5th Cir. 2020); compare

McCraw v. State, 117 S.W.3d 47, 53–54 (Tex. App.—Fort Worth 2003, pet. ref’d)

(concluding that appellant was “in custody” for Miranda purposes when officers blocked

appellant’s vehicle in the driveway, ordered him out of the vehicle at gunpoint, and

directed him to step to the rear of the vehicle) with State v. Waldrop, 7 S.W.3d 836, 839

(Tex. App.—Austin 1999, no pet.) (concluding that appellant was not “in custody” for

Miranda purposes when he was removed from his truck and questioned by an officer)

and Nicholson, 2001 WL 515919, at *3.

       Further, Ragan never indicated to appellant that he could not leave or made

statements indicating that appellant was under arrest. See Saenz, 411 S.W.3d at 496;

Hawkins, 592 S.W.3d at 610; see also Thompson, 2013 WL 2399147, at *5. To the

contrary, Ragan testified appellant had committed no arrestable offense at the time of the

encounter. We additionally note that there was only one patrol car at the scene and only

two officers present, which is also consistent with a routine, non-custodial investigation.

See Ortiz, 382 S.W.3d at 374; see also Schmude, 2014 WL 3926749, at *10.

       In light of the foregoing combined facts, eschewing a divide-and-conquer or

piecemeal approach, we cannot conclude that the circumstances here were such that a




                                             9
reasonable person in appellant’s position would have believed he was restrained to the

degree associated with a formal arrest as opposed to a mere investigative detention. See

Ortiz, 382 S.W.3d at 372–73; Saenz, 411 S.W.3d at 496; see also State v. Woodard, 341
S.W.3d 404, 410 (Tex. Crim. App. 2011) (“[C]ourts afford the prevailing party ‘the

strongest legitimate view of the evidence and all reasonable inferences that may be drawn

from that evidence.’” (quoting State v. Garcia–Cantu, 253 S.W.3d 236, 241 (Tex. Crim.

App. 2008))). Appellant’s first issue is overruled.

                               IV.    WARRANTLESS SEARCH

       Appellant next contends that the trial court erred in denying his motion to suppress

the evidence obtained as a result of the warrantless search of his home because there

was no basis for Andrews to conduct a protective sweep of the residence, and he did not

provide consent to search the residence.

A.     Applicable Law

       The Fourth Amendment to the United States Constitution and article I, § 9 of the

Texas Constitution protect against unreasonable searches and seizures. See U.S.

CONST. amend. IV; TEX. CONST. art. I, § 9. A criminal defendant who files a motion to

suppress challenging the admissibility of evidence under the Fourth Amendment bears

the burden of producing some evidence that rebuts the presumption of proper police

conduct. White v. State, 549 S.W.3d 146, 155 (Tex. Crim. App. 2018). This burden is met

when it is established that a search occurred without a warrant. Id. The burden then shifts

to the State to prove that the search and seizure was nonetheless reasonable under the

totality of the circumstances. Id.




                                             10
        We presume that a warrantless police entry into a person’s home is unreasonable

unless the entry falls within an exception to the warrant requirement. See State v.

Rodriguez, 521 S.W.3d 1, 10 (Tex. Crim. App. 2017) (listing out widely recognized

exceptions to the warrant requirement). Voluntary consent is one such exception, 5 and

the State must establish that a warrantless search falls under the exception. Id.; Valtierra

v. State, 310 S.W.3d 442, 448 (Tex. Crim. App. 2010) (citing Johnson v. State, 226
S.W.3d 439, 443 (Tex. Crim. App. 2007); United States v. Matlock, 415 U.S. 164, 165–

66 (1974) (“[T]he search of property, without a warrant and without probable cause, but

with proper consent voluntarily given, is valid under the Fourth Amendment.”)). Consent

may be given orally or by action, or shown by circumstantial evidence. Valtierra, 310
S.W.3d at 448. The validity of an alleged consent to search is a question of fact to be

determined from the totality of the circumstances. State v. Weaver, 349 S.W.3d 521, 526

(Tex. Crim. App. 2011). The “standard for measuring the scope of a suspect’s consent

under the Fourth Amendment is that of ‘objective’ reasonableness—what would the

typical reasonable person have understood by the exchange between the officer and the

suspect?” Id. Because issues of consent are necessarily fact-intensive, a trial court’s

finding of voluntariness must be accepted on appeal unless it is clearly erroneous. See

Meekins v. State, 340 S.W.3d 454, 460 (Tex. Crim. App. 2011).

        Further, a third-party can consent to a search to the detriment of another’s privacy

interest if the third party has actual or common authority over the place or thing to be


         5 Another exception is the “protective sweep.” Maryland v. Buie, 494 U.S. 325, 327 (1990); Reasor

v. State, 12 S.W.3d 813, 815 (Tex. Crim. App. 2000). A protective sweep is a “quick and limited search of
premises, incident to an arrest and conducted to protect the safety of police officers or others.” Buie, 494
U.S. at 327. The sweep must not be a “full search of the premises” and the searching officers must possess
“a reasonable belief based on specific and articulable facts that the area to be swept harbors an individual
posing a danger to those on the arrest scene.” Reasor, 12 S.W.3d at 816.


                                                    11
searched. State v. Rodriguez, 521 S.W.3d 1, 19 (Tex. Crim. App. 2017) (citing Hubert v.

State, 312 S.W.3d 554, 560–61 (Tex. Crim. App. 2010)). Actual or common authority,

however, is “not necessarily a prerequisite for a valid consensual search,” provided that

“an officer reasonably, though mistakenly, believes that a third party purporting to provide

consent has actual authority over the place or thing to be searched.” Id. “Apparent

authority is judged under an objective standard: ‘Would the facts available to the officer

at the moment warrant a man of reasonable caution in the belief that the consenting party

had authority over the premises?’” Id. (quoting Limon v. State, 340 S.W.3d 753, 756 (Tex.

Crim. App. 2011). Reasonableness in this context hinges on “widely shared social

expectations” and the “commonly held understanding about the authority that co-

inhabitants may exercise.” Id. at 19–20; see also, e.g., State v. Ramos-Davila, No. 13-18-

00670-CR, 2019 WL 4866043, at *3 (Tex. App.—Corpus Christi–Edinburg Oct. 3, 2019,

no pet.) (mem. op., not designated for publication) (finding that, where a visitor had been

sharing a hotel room with the defendant for several days, although the visitor was not a

“joint occupant,” “a person of reasonable caution would believe, under these

circumstances, that [the visitor] had authority over the premises”); Bartie v. State, No. 14-

16-00674-CR, No. 14-16-00675-CR, 2017 WL 3272286, *4 (Tex. App.—Houston [14th

Dist.] 2017, no pet.) (mem. op., not designated for publication) (finding that officers

received consent from appellant’s “common-law” wife even though there was conflicting

testimony as to whether she lived at the home).




                                             12
B.    Monroe’s Consent

      Appellant acknowledges that his then-common law spouse gave her consent for

Andrews to enter the home and conduct a “protective sweep”; however, appellant

contends that her consent was not valid.

      The facts are largely uncontroverted: Monroe was residing at the residence as

appellant’s common-law wife or long-term partner, 6 and she provided consent for

Andrews to enter the residence for the limited purpose of ensuring there were no other

persons inside the home. We conclude that a person of reasonable caution would believe,

under these circumstances, that Monroe had apparent authority over the premises, and

Andrews validly received consent to enter the home. See Rodriguez, 521 S.W.3d 19–20;

Limon, 340 S.W.3d at 756; see also Miller v. State, 393 S.W.3d 255, 266 (Tex. Crim. App.

2012) (providing that a person who consents to law enforcement entry “may specifically

limit or revoke his consent”); Ramos-Davila, 2019 WL 4866043, at *3.

      Although appellant focuses on Andrews’s categorization of the entry as a

“protective sweep,” we need not render an analysis of whether Andrew’s actions fit under

the protective sweep exception because Andrews obtained explicit, albeit limited, consent

to conduct a search of the residence. See Rodriguez, 521 S.W.3d 19–20; Miller, 393




      6   The following exchange occurred during the State’s cross-examination of appellant:
      Q.        Do you remember telling Detective Ragan in the interview that we listened to that
                Ashley Monroe was your wife and you had been together ten years?
      A.        I never said she was my wife.
      Q.        You don’t remember telling them you consider her your wife?
      A.        I consider her, but we don’t have a license.
      Q.        You consider her your wife, that’s what you told them; is that correct?
      A.        Yes, sir, I would say so.
13
S.W.3d at 266. Thus, the trial court properly concluded Andrews’s entry into the residence

was lawful. See Rodriguez, 521 S.W.3d at 10.

C.     Appellant’s Consent

       We next turn to the issue of appellant’s consent of Ragan’s entry into the

residence. We observe that the record contains conflicting testimony. Ragan testified

appellant was forthcoming about the marijuana located inside the residence, offered to

retrieve the marijuana, permitted Ragan into the residence, handed Ragan the marijuana,

and only revoked his consent after Ragan requested permission to search the entire

residence for additional narcotics. According to appellant, although he told Ragan about

the marijuana inside the home, he could not recall whether he divulged that information

before or after Andrews told Ragan he observed “‘roaches in plain view.’” Appellant

additionally maintained he never offered to go inside the house to retrieve the marijuana,

and Ragan never asked him for consent to enter the house. Appellant testified he was

not asked for his consent to search the residence until after he had handed over the

marijuana.

       Under the circumstances of this case, because appellant denies ever providing

consent, the validity of appellant’s consent was a factual determination that turned on

witness credibility. See Arellano, 600 S.W.3d at 57; Hutchins v. State, 475 S.W.3d 496,

500 (Tex. App.—Houston [1st Dist.] 2015, pet. ref’d) (finding that, where a defendant

denies consent was provided in contravention to officer testimony, the trial court’s

determination turns on witness credibility). In accordance with the established standard

of review on a motion to suppress, we afford “almost total deference” to the court’s factual

determination that appellant validly consented to the search, and that determination was




                                            14
supported in the record by the officer’s unequivocal testimony that appellant gave verbal

consent to enter the premises. See Arellano, 600 S.W.3d at 57; Hutchins, 475 S.W.3d at

500; Uriel-Ramirez v. State, 385 S.W.3d 687, 693 (Tex. App.—El Paso 2012, no pet.)

(finding that appellant consented to a search where detectives testified appellant said

“‘Go ahead,” and “the trial court was free to disbelieve” appellant’s testimony that he did

not provide consent). The court’s finding is not “clearly erroneous” when viewed in the

light most favorable to the prosecution, and we defer to it on appeal. See Ruiz, 581
S.W.3d at 785; Meekins, 340 S.W.3d at 459 n. 24, 460.

       Having found that Monroe and appellant consented to the officers’ respective

entries into the home, we overrule appellant’s second issue.

                                   VI.    CONCLUSION

       We affirm the trial court’s judgment.

                                                               GREGORY T. PERKES
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of December, 2020.




                                               15